          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


STATE OF COLORADO, et al.

                     Plaintiffs,              Civil Action No. ____-cv-__________

v.

GOOGLE LLC

                     Defendant.



 PLAINTIFF STATES’ MOTION TO CONSOLIDATE PURSUANT TO RULE 42(a)(1)
             OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Plaintiff States move this Court, pursuant to Rule 42(a)(1) of the Federal Rules of Civil

Procedure, to consolidate the above-captioned action with United States et al. v. Google LLC,

1:20-cv-3010 (D.D.C.) (“DOJ case”). These two cases involve an identical defendant and

common issues of law and fact. As a result, judicial efficiency would be served by consolidating

the two cases for pre-trial proceedings and trial. If granted, both Complaints would continue to

be separate, but the adjudication of both would be consolidated within a single discovery process

and adjudication. Undersigned counsel has discussed this Motion with counsel for Google LLC

(“Google”) and the Department of Justice (“DOJ”). Counsel for Google advised that Google will

respond to any Motion to Consolidate after it has had the opportunity to review Plaintiff States’

Complaint. DOJ consents to consolidation for purposes of discovery and takes no position on

consolidation for trial at this time. LCvR 7(m).




                                                   1
          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 2 of 9




    I. BACKGROUND

       The United States and eleven States sued Google LLC for illegal monopoly maintenance

in violation of Section 2 of the Sherman Act on October 20, 2020. 1 The DOJ Complaint alleges

Google has: (1) willfully maintained and abused its monopoly power in general search services

through anticompetitive and exclusionary distribution agreements; (2) willfully maintained and

abused its monopoly power in search advertising through anticompetitive and exclusionary

distribution agreements; and (3) willfully maintained and abused its monopoly power in general

search text advertising through anticompetitive and exclusionary distribution agreements. DOJ

Compl. ¶¶ 175, 182, 189. The DOJ’s requested relief includes (1) judgment that Google acted

unlawfully to maintain monopolies in general search services, search advertising, and general

search text advertising; in violation of Section 2 of the Sherman Act; (2) structural relief as

needed to cure any anticompetitive harm; (3) an injunction to prevent Google from continuing to

engage in the anticompetitive practices described in the DOJ Complaint and any other practices

with the same purpose and effect as the challenged practices; and (4) other preliminary or

permanent relief necessary and appropriate to restore competitive conditions in the markets

affected by Google’s unlawful conduct. DOJ Compl. ¶ 194.

       Plaintiff States filed the above-captioned action on December 17, 2020. Plaintiff States’

Complaint similarly alleges Google has: (1) willfully maintained and abused its monopoly power

in general search services through anticompetitive and exclusionary distribution agreements; (2)

willfully maintained, abused, and extended its monopoly power in general search advertising

through anticompetitive and exclusionary distribution agreements; and (3) willfully maintained,




1
 The State of California filed a Motion for Joinder as Plaintiff in the DOJ Case on December 11,
2020.


                                                  2
          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 3 of 9




abused, and extended its monopoly power in general search text advertising through

anticompetitive and exclusionary distribution agreements. Plaintiff States further allege that

Google’s unlawful conduct in these markets includes (1) operating its search advertising

marketing tool, SA360, to limit the tool’s interoperability with a competitor, disadvantaging

SA360 advertisers; and (2) discriminating against specialized vertical providers in certain

commercial segments that hinders consumers’ ability to find responsive information. Plaintiff

States’ requested relief includes: (1) judgment that Google acted unlawfully to maintain

monopolies in general search services, search advertising, and general search text advertising in

violation of Section 2 of the Sherman Act; (2) relief to remove any ability of Google to harm

competition by disadvantaging any current, potential, or nascent threat to its monopoly

maintenance; (3) an injunction to prevent Google from continuing to engage in the

anticompetitive practices described in the Complaint and any other practices with the same

purpose and effect as the challenged practices; and (4) other relief necessary and appropriate to

restore competitive conditions in the markets affected by Google’s unlawful conduct.

   II. THE ACTIONS INVOLVE COMMON QUESTIONS OF LAW AND FACT

       Rule 42(a)(1) permits a district court to join for hearing or trial any or all matters at issue

in separate actions when they involve “a common question of law or fact.” Fed.R.Civ.P. 42(a).

The purpose of Rule 42(a) is to “relieve [ ] the parties and the [c]ourt of the burden of duplicative

pleadings and [c]ourt orders.” New York v. Microsoft Corp., 209 F.Supp.2d 132, 148 (D.D.C.

2002). Actions involving the same parties are appropriate candidates for consolidation. 9 FED.

PRAC. & PROC. CIV. 3D § 2384. And courts have found consolidation particularly appropriate

“when the actions are likely to involve substantially the same witnesses and arise from the same

series of events or facts.” Hanson v. District of Columbia, 257 F.R.D. 19, 21 (D.D.C. 2009).




                                                  3
          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 4 of 9




       Common questions of law and fact abound in the DOJ and Plaintiff States’ cases. First,

both cases identify Google as defendant. Second, both cases allege Google violated Section 2 of

the Sherman Act, 15 U.S.C. § 2, because it illegally maintained its monopoly power in general

search services and related search advertising markets. Third, there is considerable overlap in the

factual allegations in both Complaints, which means that, if the cases were separate, substantial

overlapping discovery would have to be undertaken. Specifically, the States and DOJ both allege

that Google uses exclusionary agreements, among other conduct, to resurrect barriers to entry

and expansion and foreclose competition in the relevant markets. Finally, both cases seek similar

relief from this Court; specifically, that Google be enjoined from continuing to engage in the

anticompetitive practices described in the Complaints and to enter relief to restore competitive

conditions in the relevant markets affected by Google’s conduct. This case is therefore

particularly appropriate for consolidation.

   III. CONSOLIDATION WILL PROVIDE CONSISTENCY, EFFICIENCY AND
        CONVENIENCE TO THE PARTIES AND THE COURT

       Consolidation is within the broad discretion of the trial court. Am. Postal Workers Union

v. U.S. Postal Svc., 422 F.Supp.2d 240, 245 (D.D.C. 2006). In exercising that discretion, the

court considers “the time and effort that consolidation would conserve against any

inconvenience, delay or expense that consolidation would cause for the parties or for the court.”

Hanson, 257 F.R.D. at 22. The court must also consider the risk of inconsistent rulings on

common factual and legal questions. National Ass’n of Mortg. Brokers v. Board of Governors of

Federal Reserve System, 770 F.Supp.2d 283, 286 (D.D.C. 2011).

       Under the circumstances present here, consolidation offers efficiency and convenience.

Consolidation will result in one discovery process and one trial. This will save time and avoid

unnecessary costs to Defendant Google, the government plaintiffs in both actions, witnesses who


                                                 4
          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 5 of 9




would otherwise be required to testify in both cases, and this Court. Both cases are in their

nascent stages, and any prejudice caused by delay in consolidation will be insignificant. Hanson,

257 F.R.D. at 22.

   IV. CONCLUSION

       Plaintiff States request this Court grant their Motion to Consolidate this action with the

DOJ case and enter the Proposed Order. The Plaintiff States request that the Court retain the two

separate complaints but consolidate the actions for purposes of pre-trial proceedings and trial.



                                                      Respectfully submitted,



Dated: December 17, 2020                              By:           /s/ Jonathan B. Sallet

                                                      Jonathan B. Sallet, Esq. (D.C. Bar No.
                                                      336198)
                                                      Colorado Office of the Attorney General
                                                      1300 Broadway, 7th Floor
                                                      Denver, CO 80203
                                                      Telephone: 702-608-6000
                                                      Email: jon.sallet@coag.gov
                                                      Attorney for Plaintiff State of Colorado




                                                 5
          Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 6 of 9




                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on the 17th day of December 2020, I served the

foregoing on the following counsel via electronic mail:

John E. Schmidtlein
WILLIAMS & CONNOLLY LLP
725 12th St. NW
Washington, DC 20005
(202) 434-5000
Fax: (202) 434-5029
Email: jschmidtlein@wc.com

Susan A. Creighton
WILSON SONSINI GOODRICH & ROSATI, PC
1700 K Street, NW
5th Floor
Washington, DC 20006
202-973-8800
Email: screighton@wsgr.com

Benjamin M. Greenblum
WILLIAMS & CONNOLLY LLP
725 12th St. NW
Washington, DC 20005
(202) 434-5919
Fax: (202) 434-5029
Email: bgreenblum@wc.com

Colette Connor
WILLIAMS & CONNOLLY LLP
725 12th Street NW
Washington, DC 20005
202-434-5170
Email: cconnor@wc.com

Franklin M. Rubinstein
WILSON SONSINI GOODRICH & ROSATI
1700 K Street, NW
5th Floor
Washington, DC 20012
(202) 973-8800
Email: frubinstein@wsgr.com

Mark Samuel Popofsky



                                                6
         Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 7 of 9




ROPES & GRAY LLP
2099 Pennsylvania Avenue NW
Washington, DC 20006
(202) 508-4624
Fax: (202) 383-9377
Email: mark.popofsky@ropesgray.com

Counsel for Google

Kenneth Michael Dintzer
U.S. DEPARTMENT OF JUSTICE
1100 L Street, NW
Washington
202-307-0340
Email: kenneth.dintzer2@usdoj.gov

Michael Glenn McLellan
U.S. DEPARTMENT OF JUSTICE
450 5th Street NW
Suite 7616
Washington
Washington, DC 20530
202-271-8638
Fax: 202-271-8638
Email: michael.mclellan@usdoj.gov

Chaim Alexander Cohen
U.S. DEPARTMENT OF JUSTICE
450 Fifth Street NW
Washington, DC 20530
347-244-2502
Email: alex.cohen@usdoj.gov

Elizabeth Skjelborg Jensen
U.S. DEPARTMENT OF JUSTICE
450 Golden Gate Ave
Suite 10-0101
San Francisco, CA 94102
415-583-9211
Email: Elizabeth.Jensen@usdoj.gov

Jesus Manuel Alvarado-Rivera
U.S. DEPARTMENT OF JUSTICE
Antitrust Division
450 5th St NW
Washington, DC 20530



                                      7
         Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 8 of 9




202-598-8325
Email: jesus.alvarado-rivera@usdoj.gov

Ryan M. Sandrock
U.S. DEPARTMENT OF JUSTICE
Antitrust Division
450 Golden Gate
San Francisco, CA 94102
202-316-6905
Email: ryan.sandrock@usdoj.gov

Attorneys for United States Department of Justice

R. S. Palmer
FL ATTORNEY GENERAL
Pl-01 The Capitol
Tallahassee, FL 32399-1050
850-414-3847
Fax: 850-488-9134
Email: scott.palmer@myfloridalegal.com

Attorney for State of Florida
Elisabeth Hart Pepper Martin
OFFICE OF THE ATTORNEY GENERAL/MS
Consumer Protection
550 High Street
Jackson, MS 39201
601-359-4223
Email: hart.martin@ago.ms.gov

Attorney for State of Mississippi


Mark W Mattioli
MONTANA DEPARTMENT OF JUSTICE
Office of Consumer Protection
P.O. Box 200151
Helena, MT 59620-0151
406-444-2026
Fax: 406-442-1894
Email: mmattioli@mt.gov

Attorney for State of Montana

Rebecca McCormack Hartner
OFFICE OF THE ATTORNEY GENERAL/SC


                                              8
         Case 1:20-cv-03715-APM Document 5 Filed 12/17/20 Page 9 of 9




1000 Assembly Street
P.O. Box 11549
Columbia, SC 29211-1549
803-734-5855
Email: rhartner@scag.gov

Attorney for State of South Carolina

Bret Fulkerson
TEXAS ATTORNEY GENERAL
300 W. 15th St.
Austin, TX 78701
512-517-5184
Email: bret.fulkerson@oag.texas.gov

Kim Van Winkle
OFFICE OF THE ATTORNEY GENERAL/TX
300 W. 15th St.
Austin, TX 78701
512-463-1266
Email: kim.vanwinkle@oag.texas.gov

Kelsey Paine
TEXAS ATTORNEY GENERAL
300 W. 15th St.
Austin, TX 78701
512-936-1847
Email: kelsey.paine@oag.texas.gov

Attorneys for State of Texas




                                                /s/ Jonathan B. Sallet
                                            Jonathan B. Sallet
                                            Attorney for Plaintiff State of Colorado




                                       9
